                                                                               17/llOOUM
                                                                              ll-?lX~C
                                                                        l'll.l!D
                                                                        ON
                                                                               Pete A. Moore, Jr., Clerk
                                                                            US Dlatrlct Court
                     IN THE UNITED STATES DISTRICT COURT                    Eastem District of NC
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               EASTERN DIVISION
                            NO. 4:17-CR-00067-FL-1


UNITED STATES OF AMERICA

             v.

DANIEL LEE WADE, JR.


                                  ORDER OF FORFEITURE

       WHEREAS,     pursuant to the entry of a plea of guilty by the

defendant,        Daniel   Lee     Wade,   Jr.,   on   February   13,    2018       to      a

violation of 18 U.S.C.            §§   922(g) (1) and 924, and further evidence

of record and as presented by the Government, the Court finds that

the following personal property is hereby forfeitable pursuant to

18 U.S.C.    §     924 (d) (1),    to wit:   a Glock,   model 23,       .40 caliber,

semi-automatic pistol, bearing serial number ABKF405US,                       thirteen

(13)   rounds of Aguila,           .40 caliber ammunition,        and any and all'

other related ammunition; and

       WHEREAS, by virtue of said finding, the United States is

now entitled to possession of said personal property, pursuant

to Fed. R. Crim. P. 32.2 (b) (3);

       It is hereby ORDERED, ADJUDGED and DECREED:

       1.    That based upon the Guilty Plea as to the defendant,

the United States is hereby authorized to seize the above-stated


                                             1
personal property, and it is hereby forfeited to the United

States for disposition in accordance with the law,         including

destruction, as allowed by Fed. R. Crim. P. 32.2(b) (3).           In

accordance with Fed. R. Crim. P. 32.2(b) (4) (A), this Order shall

become final as to the defendant at sentencing.

      2.    That upon sentencing and issuance of the Judgment and

Commitment Order, the Clerk of Court is directed to incorporate

a reference to this Order of Forfeiture in the applicable
                             (
                             I


section of the Judgment, as required by Fed. R. Crim. P.

32.2 (b) (4) (B).

      The Clerk is hereby directed to send copies of this Order

to all counsel of record.

      so ORDERED.       - '-
                    This }       day of   J
                                          t'Lo¥<J/     I   2018.




                                           States District Judge




                                     2
